Citation Nr: 1229512	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-14 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service connected left shoulder and cervical spine disabilities.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to a higher initial rating for cervical spine disability, currently rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for left shoulder disability, currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from November 1986 to July 1990 and December 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in New York, New York that in pertinent part denied service connection for the bilateral foot and right shoulder disabilities and assigned initial ratings for cervical spine and left shoulder disabilities.  

The Veteran was afforded an April 2010 hearing before the undersigned.  A transcript of the hearing is associated with claims folder.  

In August 2010, the Board granted service connection for a gastrointestinal disability and remanded the additional issues for further development.  

A review of the Virtual VA paperless claims processing system shows that VA treatment records from October 2009 to February 2012 are of record.  The RO considered these updated VA treatment records in the May 2012 Supplemental Statement of the Case.  

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  The record shows that the Veteran is currently unemployed, and he is presumed to be seeking the highest possible rating.  The issue of TDIU is on appeal as part of the higher initial rating claims.  Rice; Id.

The issues of higher initial ratings for a cervical spine and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current right shoulder disability, cervical radiculopathy, that is proximately due to a service connected cervical spine disability.

2.  The Veteran has bilateral foot disabilities; diagnoses as corns, hallux valgus, and cold exposure residuals; related to injury in service. 

3.  The Veteran meets the percentage requirements for the grant of TDIU and has service connected disabilities that prevent him from engaging in gainful employment for which he is otherwise qualified. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability, diagnosed as cervical radiculopathy, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310. (2011).

2.  The criteria for service connection for a bilateral foot disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.303(b) (2011).

3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claims for service connection and awarding TDIU, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  Service connection claims

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including arthritis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen.

The regulation providing for service connection on an aggravation basis was amended effective October 10, 2006 to prohibit VA from conceding aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  See 71 Fed. Reg. 52744 (September 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  However, service connection is not being awarded on the basis of aggravation and further discussion of the amendment is not necessary.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

(i)  Right shoulder

The available service records show treatment for a left shoulder disability, but do not contain any reports pertaining to the right shoulder.  Of note, service treatment records from the Veteran's initial period of service from November 1986 to July 1990 are missing.  The absence of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

VA treatment records from January and February 2009 reflect that the Veteran had weakness in his right arm.  However, he demonstrated full strength upon neurological examination.  Additional neurology testing in March 2009 suggested borderline carpal tunnel syndrome in both wrists, but was negative for findings of cervical radiculopathy.  

In October 2009, the Veteran's right shoulder range of motion was limited due to cervical and trapezius pain.  Neurologic findings showed full strength and deep tendon reflexes for both arms.  The examiner suggested pain relief injections for trapezius pain. 

VA treatment records from December 2009 show that the Veteran had a surgical consultation in regards to a one centimeter (cm) by one cm mass in his right shoulder.  It was characterized as a lipoma.  

At the April 2010, hearing the Veteran reported having limited motion in his right shoulder due to pain and that he had experienced these problems since service. 

VA treatment records from April 2010 show that the Veteran was diagnosed as having cervical radiculopathy.  Symptoms included pain in the bilateral trapezius area.  

The Veteran underwent a VA examination in November 2010 for his right shoulder.  He reported that he began noticing right shoulder pain when he came home from Iraq.  He described it as mild and stated that he did not have any loss of motion.  Clinical examination of the right shoulder was negative for any signs of inflammation or swelling.  No tenderness was found.  The examiner observed a full range of motion, but commented that there was pain during movement.  He noted full muscle strength without atrophy.  

He diagnosed right shoulder sprain; but added that the clinical examination was normal without underlying pathology, but suggested cervical radiculopathy might be present.  

At a VA examination for the cervical spine disability, the diagnoses included degenerative disc disease and spinal stenosis, which the examiner opined was part of the service connected disability.

VA treatment records from October 2011 reflect that the Veteran sought physical therapy for bilateral trapezius spasms and bilateral upper extremity pain.  He demonstrated a limited range of motion and diminished strength in his right arm.    

The Veteran contends that he has a right shoulder disability secondary to his service connected left shoulder or neck disabilities.  38 C.F.R. § 3.310.  

The April 2010 VA treatment records link complaints of right trapezius pain to cervical radiculopathy, and the November 2010 VA examiner suggested that the Veteran's right shoulder pain was a manifestation of cervical radiculopathy.  In turn the VA cervical spine examination shows that the Veteran has cervical spine stenosis that is service connected.  Resolving reasonable doubt in the Veteran's favor, this evidence supports a conclusion that the Veteran's cervical radiculopathy is secondary to his service connected cervical spine disability.

Oddly, the VA examiner reported both a normal examination and a diagnosis of right shoulder sprain.  The examiner seems to have attributed the disability to the cervical radiculopathy.  Similarly, the October 2011, finding of right trapezius spasms is consistent with the identified cervical radiculopathy.  

To the extent the reported right shoulder assessments are not associated with the cervical radiculopathy, the record documents the Veteran's complaints of shoulder symptoms beginning proximate to the time of his last period of active service, and shows a continuity of symptomatology.  Hence, the right shoulder disability regardless of the specific diagnosis is service connected as proximately due to the service connected cervical spine disability.  38 C.F.R. § 3.310.

(ii) Bilateral foot disability

As noted, service treatment records from the Veteran's initial period of active service are missing.  

A physical examination for reserve service in April 1997 reflects that the examiner found a foot abnormality upon clinical examination.  His description of the foot abnormality is illegible.  The Veteran denied having foot trouble in a contemporaneous medical history questionnaire.  However, a report of reserve examination in September 2002 reflects that there were no foot abnormalities on examination.  The Veteran again denied having foot trouble in a contemporaneous medical history questionnaire.  

During his deployment, the Veteran started having foot problems.  Service treatment records from November 2004 reflect findings of bilateral corns, hallux valgus, and hyperkeratosis.  He received an orthotic profile.  In December 2004, he reported having increased pain in both feet with exacerbations caused by cold weather.  He reported tenderness, but denied any loss of sensation.  The examiner assessed corns on both feet.  

In January 2006, the Veteran had a VA podiatry examination.  A continuity of symptoms and treatment dating from November 2004 was reported.  He denied any foot trouble prior to service or any specific foot injury during service.  Rather, he believed his foot problems were caused by wearing military boots during his deployment.  

Currently, he had pain on the bottom of his feet while walking.  It was exacerbated by prolonged standing and relieved by rest.  He soaked his feet for pain relief.  Clinical examination showed diminished dorsalis and posterior tibial pulses.  However, full muscle strength and sensation to light touch remained intact.  Mild callosities were found at the proximal interphalangeal joint of the fifth toes bilaterally.  The Veteran could stand on his heels and toes without difficulty.  Malalignment was not found.  Hallux abductovalgus deformity was present in both feet as shown on X-ray.  X-rays also suggested mild pes planus and moderate hammertoe deformities of the second through fifth digits.  The examiner diagnosed bilateral hallux abductovalgus.  

VA treatment records, dated in January 2010, show that the Veteran complained of pain and numbness in his feet.  It had been present for "some time."  He reported a history of cold exposure in Germany and recalled being treated for his feet during service.  Clinical examination showed both dorsalis pedis and posterior tibial pulses to be 1/4 bilaterally.  Hyperkeratotic lesions were noted.  Orthopedic deformities included mild hammertoes 2-4 bilaterally, bunions bilaterally, plantar scaling, and reduced sensation to digits.  The examiner diagnosed onychodystrophy, tinea pedis, and neuropathy consistent with a history of cold exposure, bunions, and heloma (corns).  

At the April 2010 hearing, the Veteran again reported a continuity of symptoms beginning during his last period of active service.  

VA treatment records from December 2010 include clinical findings similar to those made in January 2010.  The Veteran was also assessed as having post tibial tendonitis of the right foot.  

In summary, the available reserve service records suggested that the Veteran had an unspecified foot abnormality in 1997 that resolved by 2002.  During his deployment, the Veteran complained of foot pain on several occasions and was found to have bunions (hallux valgus) and corns for both feet.  He has not reported any trauma, but rather attributes his foot problems to wearing boots and, in the most recent reports, cold exposure while stationed in Germany in the late 1980s.  Notably, his DD 214 from his initial period of service confirms that he was stationed in Germany.  Service treatment records from November and December 2004 show that the Veteran sought medical attention for his foot problems.  Bilateral foot problems in service have been demonstrated.  

Current podiatry records include diagnoses of bunions, hammer toes, and decreased pulses in both feet.  Hence, current disabilities are also demonstrated for both feet.  

The remaining issue is whether there is a nexus to service.  The Veteran provides two separate reports of foot problems in service.  First, he has asserted that his foot problems are related to wearing military boots during his deployment.  Then in the most recent reports, he has asserted that he continues to have cold exposure residuals in both feet incurred in his initial period of service.  The Veteran is competent to report his medical history and there is nothing inherently incredible or inconsistent about his reports of foot problems associated with cold exposure.  Jandreau; Caluza.  Recently, a VA podiatrist commented that the neurological abnormalities in his feet were consistent with a history of cold exposure.  This bolsters the probative value of the Veteran's report.  Id.

The Board notes that the 1997 Reserve examination raises the issue of a preexisting foot disorder.  However, the subsequent reserve examination in 2002 suggests that such abnormality resolved.  Hence, the evidence does not confirm a preexisting foot disability prior the Veteran's most recent period of service.  Review of service treatment records does not contain any suggestions that the foot disorder preexisted entrance into service.  Rather, the Veteran associated his foot problems with wearing standard issue military boots.  He is competent to report foot pain and its triggering factors.  Jandreau.  The Board considers the Veteran's reports of military boots causing foot pain to be probative.  Caluza.  The current VA treatment records reflect continued findings of bunions that were noted in service.  

Overall, the Board finds that a nexus to service has been demonstrated for the variously diagnosed disability of both feet.  38 C.F.R. §§ 3.102, 3.303(b).  

III.  Entitlement to TDIU

The RO denied TDIU in an August 2009 decision.  However, the issue of TDIU continues to be before the Board as part of the higher initial rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

The Veteran has consistently reported that he retired in June 2008 due to occupational impairment caused by service connected disabilities, primarily posttraumatic stress disorder (PTSD).  He asserts that he has been unemployable since that time.  In adjudicating a TDIU claim, the central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

In addition to the now service connected right shoulder and bilateral foot disabilities; the Veteran is currently service connected for: PTSD rated 50 percent disabling; cervical spine, left shoulder, tinnitus, irritable bowel syndrome, all rated as 10 percent disabling; hearing loss and erectile dysfunction rated as noncompensably disabling.  His combined rating has been 70 percent or more since December 2005.  He meets the criteria laid out in 38 C.F.R. § 4.16(a). 

On VA examination for PTSD in May 2008, the Veteran reported that he had stopped working on January 28, 2008.  The diagnosis was PTSD and he was given a GAF of 49.  

The Veteran has been in receipt of SSA disability benefits with a primary diagnosis of affective disorder and secondary diagnosis of an anxiety disorder since January 28, 2008.

VA treatment records from February 2009 show that the Veteran had a global assessment of function (GAF) of 45.  

At a VA examination in July 2009, he reported that he had worked at a county courthouse as a driver's messenger and on computers until November 2008.

VA treatment records, dated in November 2009, show that the Veteran was forced to retire due to mood problems.  

At a VA PTSD examination in October 2010, the only current psychiatric diagnosis was PTSD.  The Veteran was given a GAF of 49, and the examiner noted that the Veteran remained unemployable.

VA treatment records through February 2012 show that he continues to have significant PTSD symptoms and has been unable to resume gainful employment due in large part to his psychiatric problems.  

The GAF scores suggest that service connected PTSD symptoms alone are of a severity as to preclude employment.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); 38 C.F.R. § 4.125 (2011).

The record shows that the Veteran's PTSD has repeatedly been found to be of sufficient severity to preclude gainful employment.  There is essentially no evidence that the Veteran has been employable since he stopped working.  Although various dates have been reported, the weight of the evidence is to the effect that his unemployment began on January 28, 2008.  

The evidence supports a conclusion that his service connected disabilities caused him to leave his prior occupation and currently preclude any type of gainful employment.  The criteria for TDIU are met.  38 C.F.R. § 4.16(a).    



ORDER

Service connection for a right shoulder disability, diagnosed as cervical radiculopathy, is granted.

Service connection for a bilateral foot disability is granted. 

Entitlement to a TDIU is granted, effective January 28, 2008.


REMAND

Additional development is necessary for the initial increased rating claims for cervical spine and left shoulder disabilities. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment. 

The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, No. 2009-2169, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell, the Court found examination findings to be inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  

In this case, the Veteran was afforded VA examinations for the left shoulder and cervical spine in November 2010.  The examiners noted that movement of the left shoulder and cervical spine was accompanied by pain, but did not explicitly report the point in the ranges of left shoulder and cervical spine motion, if any, when pain caused functional impairment.  Although the shoulder examiner noted an additional five degrees of limitation due to pain on repetitive motion, and the cervical spine examiner noted no additional limitation due to pain on repetitive motion; they did not report whether the pain noted on initial motion caused any additional limitation.
 
VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected cervical spine disability.  All indicated tests and studies should be conducted.

The claim file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  

The ranges of cervical motion should be reported in degrees.  The examiner must also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups. 

The examiner must express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report if there is ankylosis of the cervical spine and, if so, the angle. 

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report neck problems in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After any additional records have been obtained and associated with his claims folder, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected left shoulder disability.  All indicated tests and studies should be conducted.

The claim file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  

The ranges of left shoulder motion should be reported in degrees.  The examiner must also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups. 

The examiner must express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should also report if there is any of the following disorders of the left shoulder: dislocation, nonunion or malunion of the clavicle or scapula, recurrent dislocation at the scapulohumeral joint, ankylosis of the scapulohumeral articulation, and, if so, the angle. 

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report left shoulder problems in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

5.  If any benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


